UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-6036




In Re: RAYMOND JEROME FRANCIS,

                                                          Petitioner.




         On Petition for Writ of Mandamus.     (CA-00-141)


Submitted:   February 22, 2001               Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Jerome Francis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond G. Francis has filed a petition for a writ of mandamus

seeking to have this court direct the district court to stay its

order granting in part and denying in part his motion filed under

28 U.S.C.A. § 2255 (West Supp. 2000), to stay the time for filing

an appeal, and to ensure that the court properly dockets his objec-

tions to the court’s final judgment.      Mandamus is a drastic remedy

to be used only in extraordinary circumstances.         Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).       Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, In re Beard, 811 F.2d 818, 826 (4th Cir.

1987), and may not be used as a substitute for appeal.           In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).         The

party seeking mandamus relief carries the heavy burden of showing

that he has “no other adequate means to attain the relief he de-

sires” and that his entitlement to such relief is “clear and indis-

putable.”     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).

     Because Francis has filed an appeal from the district court’s

order in his § 2255 action, he has failed to show that he is

entitled to such extraordinary relief.        Accordingly, although we

grant Francis leave to proceed in forma pauperis, we deny the

petition for a writ of mandamus.       We deny the motions for judicial

notice, motion to have all trial and sentencing transcripts and


                                   2
exhibits transmitted to this court, and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                3